DETAIL ACTION
Notice to Applicant(s) 
This application has been examined.  Claims 1-16 are pending.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 4-9 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagy et al. (2018/0329428).
As per claim 1, Nagy et al. disclose a method of retrieving a map which includes at least the steps of receiving a grid data of the map comprising lane segments, the grid data comprising an array of grids, wherein each grid is associated with a list including none or at least one of the lane segments intersecting the respective grid (see at least figure 3 and paragraph 0075); receiving coordinates of a location (see at least figure 1, paragraphs 0059 and 0060); identifying a first grid including the location based on the grid data; identifying a target grid that has an associated list including at least 
As per claim 4, Nagy et al. disclose that the lane segments of the map are related to each other through a graph representation, further comprising identifying a second lane segment based on the first lane segment through the graph representation (see at least figure 3 and paragraph 0075).
As per claim 5, Nagy et al. disclose that the second lane segment is selected from at least one of a forward lane segment or a backward lane segment (see at least figures 3, 4 and paragraphs 0076-0076).
As per claims 6 and 7, Nagy et al. disclose the limitations of these claims in at least figure 3, 4 and the related text).
As per claim 8, it is inherently that the receiving coordinates of the location from GPS is well known used in the navigation art.
With respect to claims 9 and 12-16, the limitations of these claims have been noted in the rejections above.  They are therefore considered rejected as set forth above.
Claims 2, 3, 10, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Claims 1, 4-9 and 12-16 are rejected.  Claims 2, 3, 10 and 11 are objected.
The following references are cited as being of general interest:   Nakamori et al. (2010/0231718), Kmiecik et al. (2010/0266161) and Fowe et al. (2019/0026591).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN QUANG NGUYEN whose telephone number is (571) 272-6966. The examiner can normally be reached on Monday to Thursday from 7:00am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached at 570-270-7016 or you can reach supervisor Thomas Black at 571-272-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





									

								
January 14, 2021		
/TAN Q NGUYEN/Primary Examiner, Art Unit 3661